DETAILED ACTION
Claims 1 – 25 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20060030062; hereinafter He) in view of Huber et al. (US 20120210800; hereinafter Huber).

claim 1, He teaches a microelectronic chip device (see at least abstract), comprising: 
a semiconductor substrate having edges and corners (100; see at least [0015] and figs. 1a-e); 
multiple ([0050]) on-chip strain sensors (OCSSs) (105) constructed on the substrate (see at least fig. 1e; see also abstract and [0008]) at various locations of the substrate ([0050]; see also fig. 5), at least one of the OCSSs including piezoresistive device ([0015-17]; see also abstract) configured to sense a strain at a location of the OCSS ([0036]; [0051]; see also fig. 5 showing a strain map of a wafer generated from data from the strain data) and to produce a strain signal representing the strain at that location ([0046]; see also [0051-52]; see fig. 3, esp. output of the strain sensor); and a
 strain measurement circuit (see at least fig. 3) constructed on the semiconductor substrate (see at least [0047] teaching that the measurement circuitry is on the substrate) and configured to measure strain parameters from the strain signals produced by the OCSSs ([0036-37]; [0050-51]; see figs. 3 and 5), the strain parameters representing the strains at the various locations ([0036-37]; [0050-51]; see figs. 3 and 5).
He does not directly and specifically state that multiple piezoresistive devices are included in at least one of the multiple OCSSs and the multiple piezoresistive devices including at least a complementary pair of N-type and P-type semiconductor resistors.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) including at least a complementary pair of N-type (at least R2/R3; abstract; see also [0092]; see also figs. 4/5, element 16 as well as [0053]) and P-type 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the N and P type piezo resistors of Huber. This is because using the N/P type resistors allows for placing the stress sensor on a chip in a known (doping the substrate; see Huber at [0033] and He at [0002]) and direct manner. This is important in order to provide a strain sensor on a chip to detect stress (see Huber and He at abstract).

Regarding claim 2, He teaches that the OCSSs are distributed along one or more edges of the edges of the substrate and proximate one or more corners of the corners of the substrate (see fig. 1e in view of fig. 5 showing such distribution including along the edges proximate at least the corner on the edge of the substrate), and further comprising a strain analysis circuit constructed on the semiconductor substrate (see at least fig. 3) and configured to receive the measured strain parameters and analyze mechanical stress on the device by processing strain parameters selected from the measured strain parameters to represent the strains at two or more locations of the various locations (see at least fig. 5 showing this; see at least [0050-51]).

Regarding claim 3, He teaches that the strain analysis circuit is further configured to analyze the mechanical stress on the device based on the selected strain parameters measured at various conditions ([0050]; see also abstract).

claim 4, He teaches that the OCSSs are distributed in locations on the substrate where maximum strain is anticipated during manufacturing of the device ([0036-37]).

Regarding claim 5, He teaches that the multiple OCSSs comprise pair of OCSSs placed adjacent each other (see at least fig. 5).
 He lacks direct and specific teaching that each OCSS includes multiple piezoresistive devices configured to sense a strain.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) to sense strain (see at least abstract) where there are multiple/several devices adjacent each other ([0097]; see at least fig. 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using multiple stress/strain sensors of Huber. This is because using multiple sensors allows for more accurate measurement of the strain on the device. This is important in order to provide the best measurement possible to an end user.

Regarding claim 6, He lacks direct and specific teaching regarding coupled between the strain measurement circuit and the multiple piezoresistive devices of one or more OCSSs, and wherein the strain measurement circuit is configured to produce the strain signal by sensing from one or more piezoresistive devices selected from the multiple piezoresistive devices at a time.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the multiplexer of Huber. This is because using a multiplexer with multiple sensors allows monitoring of the measurements of the strain on the device. This is important in order to provide the multiple strain data sets to an end user.

Regarding claim 7, He lacks teaching that the multiple piezoresistive devices comprises a third piezoresistive device, and wherein the strain measurement circuit is configured to sense from the complementary pair of N-type and P-type semiconductor resistors for producing the strain signal with a desired amplitude and from the third piezoresistive device for producing the strain signal with a desired granularity.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) to sense strain (see at least abstract) where there are multiple/several devices adjacent each other ([0097]; see at least fig. 16) having at least a third piezoresistive device (at least S3; figs. 16-18) for increasing the accuracy of the stress measurements ([0099-100]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the third (or more) sensors of Huber. This is because using a third (or more) .

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20060030062; hereinafter He) in view of Ueno et al. (US 6532824, hereinafter Ueno).

Regarding claim 8, He teaches a microelectronic chip device (see at least abstract), comprising: 
a semiconductor substrate having edges and corners (100; see at least [0015] and figs. 1a-e); 
multiple ([0050]) on-chip strain sensors (OCSSs) (105) constructed on the substrate (see at least fig. 1e; see also abstract and [0008]) at various locations of the substrate ([0050]; see also fig. 5), the OCSSs each including one or more piezoresistive devices ([0015-17]; see also abstract) configured to sense a strain at a location of the various locations ([0036]; [0051]; see also fig. 5 showing a strain map of a wafer generated from data from the strain data) and produce a strain signal representing the strain at that location ([0046]; see also [0051-52]; see fig. 3, esp. output of the strain sensor); and 
a strain measurement circuit (see at least fig. 3) constructed on the semiconductor substrate (see at least [0047] teaching that the measurement circuitry is on the substrate) and configured to measure strain parameters using the strain signals ([0036-37]; [0050-51]; see figs. 3 and 5).
He lacks direct and specific teaching of the strain measurement circuit including: 

a counter configured to measure the frequency of the oscillation signal and produce a strain parameter of the measured strain parameters based on the frequency.
However, Ueno teaches using an oscillator/CKT (see fig. 15, element 401; see col. 13, ¶ at 13 - ¶ at 34) to determine strain in a sensor (col. 5, ¶ at 20) as a strain measurement circuit (see at least abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain measurement circuitry of He with the specific knowledge of using the known frequency to strain measurement circuitry of Ueno. This is because measuring the strain in this manner allows for detecting even slight strains (col. 17, ¶ at 26 of Ueno). This is important in order to provide a known and accurate strain sensor for an end user.

Regarding claim 9, He teaches that the OCSSs are distributed along one or more edges of the substrate and at one or more corners of the substrate (see fig. 1e in view of fig. 5 showing such distribution including along the edges proximate at least the corner on the edge of the substrate), and further comprising a strain analysis circuit constructed on the semiconductor substrate (see at least fig. 3) and configured to receive the measured strain parameters and analyze mechanical stress on the device by processing strain parameters selected from the measured strain parameters to represent the strains at two or more locations of the various locations (see at least fig. 5 showing this; see at least [0050-51]).

Regarding claim 10, He teaches that the strain analysis circuit is further configured to analyze the mechanical stress on the device based on the selected strain parameters measured at various times ([0050] teaches time separated strain measurements; see also abstract).

Regarding claim 11, He teaches that the OCSSs are distributed in locations on the substrate where maximum strain is anticipated during manufacturing of the device ([0036-37]).

Regarding claim 12, He teaches that the OCSSs comprise one or more pairs of OCSSs placed adjacent each other (see at least fig. 5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He as modified by Ueno as applied to claims 8, 9, and 10 above and further in view of Huber.

Regarding claim 13, He lacks teaching that the OCSSs each comprise multiple piezoresistive devices, and further comprises a multiplexer constructed on the semiconductor substrate and coupled between the strain measurement circuit and the multiple piezoresistive devices of each OCSS of the multiple OCSSs, and wherein the strain measurement circuit is configured to produce the strain signal by sensing from one or more piezoresistive devices selected from the multiple piezoresistive devices at a time.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) to sense strain (see at least abstract) where there are 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the multiplexer of Huber. This is because using a multiplexer with multiple sensors allows monitoring of the measurements of the strain on the device. This is important in order to provide the multiple strain data sets to an end user.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20060030062; hereinafter He) in view of Huber et al. (US 20120210800; hereinafter Huber) and further in view of Ausserlechner (US 20090108839).

Regarding claim 14, He teaches a system for analyzing mechanical stress on an integrated circuit (IC) chip (see at least abstract), the system comprising: 
Multiple ([0050]) on-chip strain sensors (OCSSs) (105) constructed on the IC chip (see at least fig. 1e; see also abstract and [0008]) and configured to sense a strain from a portion of the IC chip and to produce a strain signal representing the sensed strain ([0036]; [0051]; see also fig. 5 showing a strain map of a wafer generated from data from the strain data); 
a strain measurement circuit (see at least fig. 3) constructed on the IC chip (see at least [0047] teaching that the measurement circuitry is on the chip portion of the substrate) and configured to measure values of strain parameters ([0036-37]; [0050-51]; see figs. 3 and 5) at various times ([0050] teaches time separated strain measurements; see also abstract), the strain parameters each representing the strain sensed by an OCSS of the multiple OCSSs ([0046]; see 
He does not directly and specifically teach a strain analysis circuit constructed on the IC chip and configured to receive the measured values of strain parameters.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) including strain analysis (see [0056] and [0003] teaching analysis of signals and that analysis of strain signals is known).
He and Huber lack direct and specific teaching that the circuit is on an IC.
However, Ausserlechner teaches an IC with a controller thereon (see fig. 4; [0008]; [0077]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge that analysis of signals is well known from Huber and the integrated circuit having a controller of Ausserlechner. This is because sensing strain, measuring strain and analyzing strain in an IC allows for placing all the needed components for stress analysis in a simplified and compact package. This is important in order to provide a strain sensor on a chip to detect stresses (see Ausserlechner, Huber and He at abstract).

claim 15, He teaches that strain measurement circuit is configured to measure the event values of each of the strain parameters before and after each specified event during manufacturing of the IC chip, and the strain analysis circuit is configured to perform the analysis of the mechanical stress using at least the measured event values ([0050] teaches time separated strain measurements and further that the events may be “one or more conventional wafer processing steps”; see also abstract).

Regarding claim 16, He lacks direct and specific teaching that strain measurement circuit is configured to measure the complementary values of each of the strain parameters while a tensile force is applied to the IC chip and while a compressive force is applied to the IC chip, and the strain analysis circuit is configured to perform the analysis of the mechanical stress using at least the measured complementary values.
However, He does disclose sensing the strains applied during “one or more conventional wafer processing steps” ([0050]) and “wafer processing of MEMS products” ([0050]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the known strains which include tensile and compressive forces of He with the generalized tensile/compressive forces claimed here.  This is because one of ordinary skill in the art would have expected measuring tensile and compressive forces applied to an IC chip during standard/MEMS wafer processing to be one of several straightforward ways of measuring such strains because MEMS wafer processing is known to include at least “wafer drilling and laser ablation” which will apply such strains to the wafer and chips. 


Regarding claim 17, He lacks direct and specific teaching that strain measurement circuit is configured to measure the temperature values of each of the strain parameters at different temperatures, and the strain analysis circuit is configured to perform the analysis of the mechanical stress using at least the measured temperature values.
However, Ausserlechner teaches an IC with a controller thereon (see fig. 4; [0008]; [0077]) and that “A temperature sensor may be used in combination with the stress sensor to compensate for the temperature dependence of the sensor” ([0056]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the stress sensor with strain analysis of He, Huber, and Ausserlechner with the knowledge that temperature sensing allows for temperature compensation of Ausserlechner. This is because sensing strain, measuring strain and analyzing strain in an IC with a temperature sensor for temperature compensation allows for placing all the needed components for stress analysis in a simplified and compact package. This is important in order to provide a strain sensor on a chip to detect stresses (see Ausserlechner, Huber and He at abstract).

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20060030062; hereinafter He) in view of Huber et al. (US 20120210800; hereinafter Huber).

Regarding claim 18, He teaches a method for analyzing mechanical stress on integrated circuit (IC) chips (see at least abstract; [0012] and fig. 4), the method comprising: 

measuring values of multiple strain parameters from the strain signals at various times ([0050] teaches time separated strain measurements; see also abstract), the multiple strain parameters representing the strains sensed the multiple OCSSs ([0046]; see also [0051-52]; see fig. 3, esp. output of the strain sensor); and 
analyzing the mechanical stress based on the measured values of the strain parameters, the measured values including values of different strain parameters selected from the multiple strain parameters and values of a strain parameter measured at different times, the strain parameter selected from the multiple strain parameters (see fig. 5 showing an analysis of the strains mapped; see [0050] teaching that the “die-specific stress information is advantageous for wafer process design”; see further [0050-51] also teaching time separated strain measurements for analysis).
He lacks direct and specific teaching that that each of multiple IC chips has multiple strain sensors.
However, Huber teaches a stress sensor (1; see fig. 1 and at least fig. 13; see also figs. 4/5) with multiple piezoresistive devices (at least R1-R4; see fig 1; see also [0092]; see also figs. 4/5 elements 16 and 17 as well as [0053]) on a chip (2; see at least fig. 1).


Regarding claim 19, He teaches repeating the measuring and analyzing for multiple IC chips from a wafer; and producing a spatial distribution of the strains for the wafer (see fig. 5).

Regarding claim 20, He lacks teaching of repeating the measuring and analyzing for multiple the wafers from a lot; and producing a distribution of the strains across the wafers for the lot.
However, He does disclose sensing the strains applied during “one or more conventional wafer processing steps” ([0050]) and “wafer processing of MEMS products” ([0050]).
Official notice is taken that processing wafers in lots was known in the art of wafer/chip processing before the effective filing date of the claimed invention.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify measurements of He as modified by Huber with repetition over multiple wafers/lots.  This is because one of ordinary skill in the art would have expected measuring strain forces applied to an IC chip during wafer processing to be done during the continuous processing of wafers/lots in normal chip production environments. 


Regarding claim 21, He lacks teaching of repeating the measuring and analyzing for multiple lots; and producing a distribution of the strains across the lots for the multiple lots.
However, He does disclose sensing the strains applied during “one or more conventional wafer processing steps” ([0050]) and “wafer processing of MEMS products” ([0050]).
Official notice is taken that processing wafers in lots was known in the art of wafer/chip processing before the effective filing date of the claimed invention.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify measurements of He as modified by Huber with repetition over multiple wafers/lots.  This is because one of ordinary skill in the art would have expected measuring strain forces applied to an IC chip during wafer processing to be done during the continuous processing of wafers/lots in normal chip production environments. 
Further it has been held that mere duplication of the essential working parts of a device (here repeating the process on multiple wafers/lots) involves only routine skill in the art (see MPEP 2144.04 (VI-B))

Regarding claim 22, He lacks teaching of providing the IC chips with a customer-mode access allowing a user of the one of the IC chips to monitor the mechanical stress on the IC chip after the IC chips are manufactured.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the sensors for after manufacture uses of Huber. This is because using stress sensors allows for providing strain/stress sensing to a device that has completed being manufactured. This is important in order to provide an accurate measurement for an end user.

Regarding claim 23, He teaches analyzing the mechanical stress comprises: detecting peak values of each strain parameter of the multiple strain parameters (see fig. 4; steps 406; [0049]); and detecting abnormal conditions based on the detected peak values ([0050]).

Regarding claim 24, He teaches detecting the abnormal conditions comprises detecting abnormal conditions experienced by individual chips of the IC chips during manufacturing of the IC chips ([0049-50]).

Regarding claim 25, He lacks teaching of detecting the abnormal conditions comprises detecting abnormal conditions experienced by the IC chips during application of respective IC chips by a customer after the manufacturing of the IC chips.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stress sensor of He with the specific knowledge of using the sensors for after manufacture uses of Huber. This is because using stress sensors allows for providing strain/stress sensing to a device that has completed being manufactured. This is important in order to provide an accurate measurement for an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Teo et al. (US 20180141805); abstract and [0009-11].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855